UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
ACTAVA TV, INC., MASTER CALL                                     :
COMMUNICATIONS, INC., MASTER CALL                                :
CORPORATION, and ROUSLAN TSOUTIEV,                               :          ORDER
                                                                 :
                            Plaintiffs,                          :   18-CV-6626 (ALC)(KNF)
                                                                 :
         -against-                                               :
                                                                 :
JOINT STOCK COMPANY “CHANNEL ONE                                 :
RUSSIA WORLDWIDE,” CLOSED JOINT STOCK :
COMPANY “CTC NETWORK,” CLOSED JOINT :
STOCK COMPANY “NEW CHANNEL,” LIMITED :
LIABILITY COMPANY “RAIN TV-CHANNEL,” :
OPEN JOINT STOCK COMPANY “ACCEPT,”                               :
LIMITED LIABILITY COMPANY “COMEDY                                :
TV,” and KARTINA DIGITAL GMBH,                                   :
                                                                 :
                            Defendants.                          :
-----------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

         Before the Court is defendant Kartina Digital GmbH’s (“Kartina”) request for (1) a stay

of the deposition of Olga Panfilova (“Panfilova”), which is scheduled to commence on May 11,

2021; and (2) leave to file a new motion for a protective order, pursuant to Fed. R. Civ. P.

26(c)(1), “to prevent medical harm that may be inflicted by” the plaintiffs’ deposition of

Panfilova. Docket Entry No. 327. The Court denied Kartina’s request for a protective order

regarding Panfilova’s deposition previously because Kartina provided stale affidavits regarding

Panfilova’s medical condition, see Docket Entry No. 318, and subsequently denied Kartina’s

application for reconsideration of that order, see Docket Entry No. 324. Kartina had a full and

fair opportunity to present to the Court evidence of Panfilova’s medical condition and, as noted

in the Court’s Memorandum and Order at Docket Entry No. 324, did not inform the Court that it

needed more time to submit additional information to the Court. The only evidence properly
                                              1
before the Court respecting Panfilova’s medical condition indicates that Panfilova is “fit for

questioning,” orally, as of January 2021. Docket Entry No. 314. Accordingly, Kartina’s motion

for a stay of Panfilova’s deposition, Docket Entry No. 327, is denied.

Dated: New York, New York                            SO ORDERED:
       May 10, 2021




                                                 2
